By the Court:
It is a matter of no concern to the defendants whether the beneficial owners of the judgment have been actually paid *73the amount of their respective interests therein or not. If they have acknowledged full satisfaction of their interests in the judgment and placed their acknowledgments on file in the Clerk’s office, the defendants will thereby be fully protected against any claim to be hereafter made against them.
Nor was it necessary to aver the insolvency of the defendant Pierson. Whatever interest he has in the judgment was taken by assignment, with full notice of the rights of the beneficial owners. If they are insolvent, as alleged, the judgment ought not to be collected, even though Pierson, who claims some interest in it, may not be insolvent.
The allegations of the complaint being true, the judgment ought to be satisfied of record, and until-that is done its execution ought to be restrained.
The judgment and order dissolving the injunction reversed and cause remanded, with directions to the Court below to overrule the demurrer.